DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the housing at the distal end must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1 and claim 6, Claim 1 recites “a housing disposed at the distal end; and at least one ultrasound transducer disposed in the housing, wherein the at least one ultrasound transducer is configured to scan a region distal to the housing, wherein the shaft comprises a channel formed within the shaft, the channel extending from the distal end to the proximal end and configured to allow passage of a surgical tool through the shaft and housing via the channel”.  Claim 6 recites “at least 100 ultrasound transducers evenly spaced within the housing”.  However, the specification does not disclose a housing at the distal end with an ultrasound transducer disposed in the housing, therefore the specification also does not disclose passage of a surgical tool through the housing as claimed.  The specification discloses in [0124] “a housing 207 that houses the image processing components”, [0124] discloses an image capture system that does not include an ultrasound transducer and the housing 207 shown in Fig. 29 is at the proximal end.  Para [0182] discloses “a cable that connects the transducer 26 to a housing that contains the remaining portion of the ultrasound imager 24”.  As disclosed in [0182] the transducer is not disposed in the housing and it is not disclosed that the housing is disposed at the distal end.  Due to this lack of sufficient disclosure, the claims are rendered new matter and one of ordinary skill in the art would not be appraised of the possession of the invention given the specification in the instant application.
Dependent claims deemed rejected due to their dependency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glazer (US20080195102).
Regarding Claim 1, Glazer discloses A device for scanning a part of an anatomy (Abstract – “A device”, [0030] – “The ultrasonic transducer elements 18 apply energy to the desired region of interest. The energy is received by the unit 10 and notably the different properties of the cortical and cancellous bones allow the unit 10 to discriminate between the cortical and cancellous bones”), the device comprising: 
a shaft having a distal end, a proximal end, and a longitudinal axis (Fig. 1, [0028] – “Notably, the unit 10 has a proximal opening 14 and a distal opening 16 with a channel 15 being disposed through the housing 12 or parallel to a longitudinal axis A of the unit 10”); 
a housing disposed at the distal end (As shown in Fig. 1 transducer elements 18 are part of a separate unit on the distal end, Figs. 3-5 label the unit as preamplifier unit 26 therefore the preamplifier unit is interpreted as the housing); and 
at least one ultrasound transducer disposed in the housing (Fig. 2 shows at least one ultrasound transducer), wherein the at least one ultrasound transducer is configured to scan a region distal to the housing ([0030] – “The ultrasonic transducer elements 18 apply energy to the desired region of interest. The energy is received by the unit 10 and notably the different properties of the cortical and cancellous bones allow the unit 10 to discriminate between the cortical and cancellous bones”, [0042] describes Fig. 6A and 6B and the operation of the unit by disclosing that a sensing element [transducer determines that the tool would be inserted into which is distal to the preamplifier unit), 
wherein the shaft comprises a channel formed within the shaft, the channel extending from the distal end to the proximal end and configured to allow passage of a surgical tool through the shaft and housing via the channel (Fig. 1, [0028] – “Notably, the unit 10 has a proximal opening 14 and a distal opening 16 with a channel 15 being disposed through the housing 12 or parallel to a longitudinal axis A of the unit 10”, [0040] – “The channel 15 is generally shown as cylindrical in shape and is suitably sized to allow a desired medical element such as a bone punch, a drill bit or “K” wire to traverse through the unit 10”).
Regarding Claim 5, Glazer further discloses wherein the channel is collinear with the longitudinal axis of the shaft ([0009] – “The device has a housing defining a longitudinal axis with a channel disposed therethrough”, Fig. 2 shows channel 15 at the center of the unit 10).
Regarding Claim 9, Glazer further discloses wherein the at least one ultrasound transducer comprises a plurality of ultrasound transducers arranged in more than one row on the distal end of the shaft (Fig. 2 shows ultrasound transducer elements 18 with two rows of elements).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Glazer (US20080195102) as applied to claim 1 above, and further in view of Mesallum (US20040097801).
Regarding Claim 2, Glazer discloses all the elements of the claimed invention as cited in claim 1.
Glazer discloses in [0044] – “the diameter of any sleeve 34 or channel 15 may be sized in order to provide a variety of sizes of the desired medical element such as a “K” wire, or another surgical implant”, conversely Glazer does not explicitly disclose wherein the channel has a diameter in a range of 24mm to 40 mm.
However, Mesallum discloses wherein the channel has a diameter in a range of 24mm to 40 mm ([0072] – “The smaller lumen 66 a may accommodate a conventional endoscope EN shown in phantom in FIG. 3B, e.g. about 25 mm in diameter, for direct visualization and monitoring of the particular procedure. The larger lumen, 66 b, may carry various elongated flexible devices such as TIA 6 to be described for performing selected extra and intra-cardiac procedures”, as cited above Glazer discloses a channel with a diameter, although lumen 66b is not circular and therefore does not have one diameter it is slightly larger than the lumen of 66a therefore a tool with a diameter of 25mm would fit in lumen 66b).
Mesallum is an analogous art considering it is in the field of a device providing ultrasound imaging within the body with an insertion channel for surgical tools.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Glazer to combine the diameter of the channel of Mesallum to achieve the same results. One would have motivation to combine because it would allow one to use a wider variety of surgical tools through the channel of Glazer for proper placement of the tools.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Glazer (US20080195102) as applied to claim 1 above, and further in view of Wall (US20140288427).
Regarding Claim 3, Glazer discloses all the elements of the claimed invention as cited in claim 1.
	Conversely Glazer does not teach wherein the device is configured for continuous ultrasound imaging as the surgical tool is passed through the channel.
	However, Wall discloses wherein the device is configured for continuous ultrasound imaging as the surgical tool is passed through the channel ([0134] – “the device 400 may remain in a first lumen, while the tissue-cutting device 200 is inserted into a second lumen in the shaft 102. Such configuration may allow the positioning of the epidural space accessing device 10 be continued monitored while the tissue-cutting device 200 is being used”, device 400  includes a transducer component 120 as disclosed in [0099], [0094] discloses transducer 120 is used to provide an image).
	Wall is an analogous art considering it is in the field of a tissue determination device using ultrasound.
It would have been obvious for one of ordinary skill in the art before the effective filing date of
the claimed invention to have modified the device of Glazer to combine the continuous ultrasound imaging of Wall to achieve the same results. One would have motivation to combine because it would allow one to monitor the progression and location of the tool as it is inserted which may provide a safer procedure.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Glazer (US20080195102) as applied to claim 1 above, and further in view of Hossack (US20130331706).
Regarding Claim 4, Glazer discloses all the elements of the claimed invention as cited in claim 1.
	Conversely Glazer does not teach wherein the channel is offset from the longitudinal axis of the shaft.
	However, Hossack discloses wherein the channel is offset from the longitudinal axis of the shaft ([0049] – “Referring again to FIGS. 7, 8, and 9, the lumen 408 may be sized for receipt and passage of an elongated flexible shaft or wire 418 carrying an instrument”, as seen in Fig. 8 lumen 408 is offset from the longitudinal axis of the shaft 402).
	Hossack is an analogous art considering it is in the field of a device providing ultrasound imaging within the body with an insertion channel for surgical tools.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Glazer to combine the position of the channel of Hossack to achieve the same results. One would have motivation to combine because “in this way, the image of the wires 412, 418 may be moved out of the way of an area requiring analysis or moved into an area of interest to serve as a landmark” (Hossack [0049]).
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Glazer (US20080195102) as applied to claim 1 above, and further in view of Corl (US20140187925).
Regarding Claim 6, Glazer discloses all the elements of the claimed invention as cited in claim 1.
Conversely Glazer does not teach wherein the at least one ultrasound transducer comprises at least 100 ultrasound transducers evenly spaced within the housing.
However, Corl discloses wherein the at least one ultrasound transducer comprises at least 100 ultrasound transducers evenly spaced within the housing ([0007] – “the sensing head comprising an array of transducer elements”, [0028] – “some embodiments may include arrays having up to 96 to 128 transducer elements”, [0074] – “sensing head 150 has an aperture width of 10 wavelengths and an angular element spacing of 0.1 radians”).
	Corl is an analogous art considering it is in the field of a device providing ultrasound imaging within the body.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Glazer to combine the ultrasound transducers of Corl to achieve the same results. One would have motivation to combine because it can “image quality due to the better spatial resolution provided by the larger number of transducer elements” (Corl [0028]).
Regarding Claim 10, Glazer discloses all the elements of the claimed invention as cited in claim 1.
Conversely Glazer does not teach wherein the at least one ultrasound transducer may have a transducer frequency within a range between 5 MHz to 20 MHz.
However, Corl discloses wherein the at least one ultrasound transducer may have a transducer frequency within a range between 5 MHz to 20 MHz ([0036] – “a sensing head 150 including up to 128 transducer elements, each operating with a center frequency of about 20 MHz”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of
the claimed invention to have modified the device of Glazer to combine the transducer frequency of Corl to achieve the same results. One would have motivation to combine because it was “selected to improve the performance of an image reconstruction system” (Corl [0045]).
	Claims 7 and 8 is rejected under 35 U.S.C. 103 as being unpatentable over Glazer (US20080195102) as applied to claim 1 above, and further in view of McGee (US20120310064).
Regarding Claim 7, Glazer discloses all the elements of the claimed invention as cited in claim 1.
	Glazer discloses transducer elements at the very distal end of the device however Glazer does not explicitly disclose wherein the at least one ultrasound transducer is configured to emit an ultrasonic frequency in a direction that is substantially parallel to the longitudinal axis.
	However, McGee discloses wherein the at least one ultrasound transducer is configured to emit an ultrasonic frequency in a direction that is substantially parallel to the longitudinal axis ([0049] – “The ultrasonic sensor 72 is configured to transmit and receive ultrasonic waves primarily in a forward direction away from the distal end 74 of the probe 54”).
	McGee is an analogous art considering it is in the field of a device for providing ultrasound imaging data and a surgical procedure.
It would have been obvious for one of ordinary skill in the art before the effective filing date of
the claimed invention to have modified the device of Glazer to combine the ultrasound emission direction of McGee to achieve the same results. One would have motivation to combine because
it would allow one to monitor the tissue that is directly in front of the distal end of the device.
Regarding Claim 8, Glazer discloses all the elements of the claimed invention as cited in claim 1.
	Conversely Glazer does not teach wherein the at least one ultrasound transducer is configured to emit an ultrasonic frequency in a direction that is not parallel to the longitudinal axis.
	However, McGee discloses wherein the at least one ultrasound transducer is configured to emit an ultrasonic frequency in a direction that is not parallel to the longitudinal axis ([0049] – “A second set of ultrasonic imaging sensors 76, 78, 80 located on a curved portion of the distal tip section 60 proximal to the distal-facing ultrasonic imaging sensor 74, in turn, are configured to transmit and receive ultrasonic waves both laterally and in a forward direction away from the distal end 74 of the probe 54”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of
the claimed invention to have modified the device of Glazer to combine the ultrasound emission direction of McGee to achieve the same results. One would have motivation to combine because it would allow one to monitor the tissue that is surrounding the distal end of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258. The examiner can normally be reached Mon.-Thurs. alternate Fridays 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/JASON M IP/Primary Examiner, Art Unit 3793